UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6094


WALLY BOONE,

                   Plaintiff - Appellant,

             v.

C.D. EVERETT, K-9 Officer,

                   Defendant - Appellee,

             and

CORIZON, Contractors in the employment of Virginia DOC Medical Department;
MS. SIDI; MS. JACKSON; MS. M. WOODRUFF; RODRIGUEZ, Sergeant,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:14-cv-01619-AJT-TCB)


Submitted: January 31, 2019                                Decided: February 7, 2019


Before KEENAN and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Pruitt, Katherine Canning, Don Hong, KIRKLAND & ELLIS LLP, Washington,
D.C., for Appellant. Mark R. Herring, Attorney General, Victoria N. Pearson, Deputy
Attorney General, Margaret A. O’Shea, Assistant Attorney General, Toby J. Heytens,
Solicitor General, Matthew R. McGuire, Principal Deputy Solicitor General, Michelle S.
Kallen, Deputy Solicitor General, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Wally Boone, a Virginia inmate, appeals the denial of his motion for sanctions on

the basis of spoliation against former Virginia correctional officer C.D. Everett. Boone

alleged that Everett was responsible for the destruction of the video recording of a

physical altercation between Boone and Everett that Boone claimed was the key piece of

evidence in his 42 U.S.C § 1983 (2012) excessive force suit against Everett. 1 At trial, the

district court instructed the jury that it was not permitted to draw any inference for or

against either party from the fact that the video was not in evidence. The jury returned a

verdict in favor of Everett. We affirm.

         We review a district court’s decision to grant or deny a motion for sanctions on the

basis of spoliation for abuse of discretion. 2 Turner v. United States, 736 F.3d 274, 281-

82 (4th Cir. 2013).

         Spoliation refers to the destruction or material alteration of evidence or to
         the failure to preserve property for another’s use as evidence in pending or
         reasonably foreseeable litigation. The right to impose sanctions for
         spoliation arises from a court’s inherent power to control the judicial
         process and litigation, but the power is limited to that necessary to redress
         conduct which abuses the judicial process.




         1
             The district court dismissed the claims against all of the other defendants before
trial.
         2
         The district court referred the motion for sanctions to the magistrate judge for
resolution, and the magistrate judge denied the motion. Boone filed objections to the
magistrate judge’s order and the district court, finding that the magistrate judge’s order
was not “clearly erroneous or contrary to law,” affirmed. See 28 U.S.C. § 636(b)(1)(A)
(2012).


                                                 3
Silvestri v. General Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (citation and

internal quotation marks omitted).

              A party seeking sanctions based on the spoliation of evidence must
       establish . . . that the alleged spoliator had a duty to preserve material
       evidence. This duty arises not only during litigation but also extends to that
       period before the litigation when a party reasonably should know that the
       evidence may be relevant to anticipated litigation.

Turner, 736 F.3d at 282 (internal quotation marks omitted). We have explained that

“spoliation does not result merely from the negligent loss or destruction of evidence.

Rather, the alleged destroyer must have known that the evidence was relevant to some

issue in the anticipated case, and thereafter willfully engaged in conduct resulting in the

evidence’s loss or destruction.” Id. (citation and internal quotation marks omitted). 3

           It is undisputed that the video surveillance system at the correctional institution

captured the relevant altercation between Boone and Everett, but, because no one in the

Virginia Department of Corrections saved the video, the video surveillance system

recorded over the footage before discovery in this case. Everett viewed the video once,

and the district court permitted him to testify at trial about what he saw on the video.

Everett did not have the ability to access the video himself, and he never asked any of his

       3
          Rule 37 of the Federal Rules of Civil Procedure, as amended in December 2015
while this case was pending before the district court, provides that “[i]f electronically
stored information that should have been preserved in the anticipation or conduct of
litigation is lost because a party failed to take reasonable steps to preserve it,” the district
court may give an adverse inference instruction or enter a default judgment “only upon
finding that the party acted with the intent to deprive another party of the information’s
use in the litigation.” Fed. R. Civ. P. 37(e). We need not decide whether Rule 37(e) or
our preexisting spoliation doctrine governs this case because the district court did not
abuse its discretion under either standard.


                                               4
superiors to preserve the video. It is undisputed that, although Boone never saw the

video, he demanded to see it in the institutional grievances he filed and asserted that the

video would corroborate his claims.

       There is no evidence in the record that Everett or anyone acting on his behalf took

any active steps to erase the video, and the district court credited Everett’s deposition

testimony that he did not know the video would be erased and believed that the video had

in fact been preserved. Given these factual findings, Boone has not established that

Everett committed an act or omission that led to spoliation of the video evidence and was

either willful or done with the intent to deprive Boone of the use of the evidence.

Accordingly, we discern no abuse of discretion in the district court’s refusal to impose

sanctions against Everett.

       We therefore affirm the district court’s order denying Boone’s motion for

sanctions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            5